By the Court.
The principles advanced and the authorities produced on the part of the defendant proceed on the ground of the irregularity of the judgment. But if the judgment be proved to be irregular, it can only be reversed by writ of error, and it still remains a good judgment until it be avoided in the legal mode. With respect to the other executors, we cannot say we would not relieve them if they came forward on the return of the execution, and proved injury and hardship in the case.
On the other issues, there was a verdict and judgment for the plaintiff.